Citation Nr: 1545299	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 2, 2014, and as 50 percent disabling thereafter.  

2.  Entitlement to an increased initial rating for ischemic heart disease, currently rated as 30 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware and a December 2014 rating decision by the RO in Augustus, Maine.

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The current claim has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA.  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of entitlement to increased initial ratings for PTSD and ischemic heart disease, and for entitlement to TDIU.  

The record reflects that the RO issued a June 2014 supplemental statement of the case in August 2014.  Thereafter, the RO associated VA treatment records with the file dated through May 2015 which contain several relevant records of treatment the Veteran received for his PTSD.  Notice of transfer of the case to the Board is dated in April 2015.  The Board finds that the additional VA treatment records is evidence developed by the RO and must be considered by the RO in the first instance in connection with the claim for an increased rating for PTSD.  See 38 C.F.R. § 19.37(a) (2015).  

At the April 2015 Board hearing, the Veteran testified that he had been diagnosed with peripheral artery disease sometime in the previous month, which he indicated he believed was an "offshoot" of the ischemic heart disease.  He reported that, due to the peripheral artery disease, he had trouble walking, which affected his ability to work.  The Veteran was last afforded a VA ischemic heart disease examination in April 2014.  Any records relating to treatment the Veteran received for his heart and peripheral artery disease dated since April 2014 should be associated with the file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  The RO/AMC should also obtain any and all private treatment records from any facility from which the Veteran has sought treatment.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Additionally, the Board finds that the Veteran should be afforded a VA examination for purposes of determining whether peripheral artery disease or any portion of peripheral artery disease is considered a symptom of the ischemic heart disease, and a determination of any functional impairment associated with the disease should be assessed.  

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the RO denied entitlement to TDIU in a December 2014 rating decision.  The Veteran filed a notice of disagreement in December 2014, and in response, the RO issued a statement of the case in August 2015, which continued the denial.  VACOLS [Veterans Appeals Control and Locator System] reflects that the Veteran perfected an appeal of the denial by filing VA Form 9 on September 4, 2015.  VBMS and Virtual VA do not contain the VA Form 9.  The AMC should associate the VA Form 9 in VBMS.  Also, the record reflects that VA examiners have addressed how the Veteran's disabilities individually impact his ability to work.  The Board finds that the Veteran should undergo a VA Social and Industrial Survey to assist the Board in determining the combined effect of his service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file the Veteran's VA Form 9 dated September 4, 2015 as noted in VACOLS.  

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private health care providers who have treated him for ischemic heart disease and peripheral artery disease.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  

Regardless of the Veteran's response, the RO/AMC should obtain and associate with the record any VA treatment records pertaining to treatment the Veteran received for ischemic heart disease and peripheral artery disease since April 2014. All efforts to obtain these records must be documented in the claims file.

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA examination to determine the current nature and severity of his peripheral artery disease.

(a) The examiner should identify all functional impairment associated with any peripheral artery disease found on examination.

(b) In regard to any peripheral artery disease found on examination, the examiner should indicate whether peripheral artery disease or any portion of peripheral artery disease is considered a symptom of the Veteran's service connected ischemic heart disease.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the combined impact of his service-connected disabilities on his ability to work.  The examiner should note that service connection is currently in effect for the following disabilities:  PTSD; ischemic heart disease; diabetes mellitus; and malaria [status post].  The file should be reviewed and that review should be indicated in the examination report.

The examiner should assess the functional impact caused by the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  In so doing, the examiner must do the following:  (1) consider the Veteran's level of education, special training, and previous work experience but not the Veteran's nonservice-connected disabilities or age; and (2) suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.

The examiner is requested to provide a thorough rationale for any opinion provided.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




